PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

MARK RIDLEY,                                       )
                                                   )     CASE NO. 4:18CV1143
               Plaintiff,                          )
                                                   )
               v.                                  )     JUDGE BENITA Y. PEARSON
                                                   )
MAHONING COUNTY SHERIFF, et al.,                   )
                                                   )     MEMORANDUM OF OPINION
               Defendants.                         )     AND ORDER



       Pro Se Plaintiff Mark Ridley1 filed this action under 42 U.S.C. § 1983 against the

Mahoning County Sheriff and the Mahoning County Commissioners. In the Complaint (ECF

No. 1), Plaintiff alleges he is a not receiving a certified Kosher/Halal diet, he is receiving

inadequate portions, and he does not have access to LexisNexis or federal legal research

materials. He seeks monetary and injunctive relief.

                                           I. Background

       Plaintiff states he is a federal pretrial detainee housed in the Mahoning County Jail. He

states he is not receiving food that meets the definition of Kosher or Halal. Plaintiff indicates he

is not provided with hot meals, or meat or fish, and the portion sizes are small. He contends the



       1
          The Complaint (ECF No. 1) lists “Mark Ridley/Angelo Massie” as the
Plaintiff(s). It is unclear from the pleading whether Ridley and Massie are two different
people or if Massie is an alias of Ridley. The only allegations in the Complaint (ECF No.
1) pertain to Ridley, only Ridley signed the Complaint (ECF No. 1), and only Ridley filed
a Motion to Proceed In Forma Pauperis (ECF No. 2) and provided an Inmate Trust
Account Summary (ECF No. 2-2). Therefore, the Court will consider this Complaint
(ECF No. 1) as filed solely by Ridley.
(4:18CV1143)

daily caloric value of all three meals is less than 1,100 calories. Plaintiff alleges the jail is

punishing him for being a Muslim. Finally, he claims the jail does not have LexisNexis

computers or other federal materials that will assist with his federal criminal case. Plaintiff

acknowledges that he is represented by counsel in that action and has the assistance of law

students from the University of Akron, but states he is still unable to file legal documents on his

own. He does not specify any legal claims he wishes to raise. Plaintiff requests monetary relief,

and an order requiring the jail to provide food that complies with Halal standards, meals of at

least 2,000 calories per day, and access to online legal research tools.

                                     II. Standard for Dismissal

        Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the district court is

required to dismiss an in forma pauperis action under 28 U.S.C. § 1915(e) if it fails to state a

claim upon which relief may be granted or if it lacks an arguable basis in law or fact. Neitzke v.

Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v.

City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). An action has no arguable basis in law

when a defendant is immune from suit or when a plaintiff claims a violation of a legal interest

which clearly does not exist. Neitzke, 490 U.S. at 327. An action has no arguable factual basis

when the allegations are delusional or rise to the level of the irrational or “wholly incredible.”

Denton v. Hernandez, 504 U.S. 25, 33 (1992). See also Lawler, 898 F.2d at 1199.

        When determining whether a plaintiff has stated a claim upon which relief can be granted,

the court must construe the complaint in the light most favorable to the plaintiff, accept all


                                                   2
(4:18CV1143)

factual allegations as true, and determine whether the complaint contains “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). The plaintiff’s obligation to provide the grounds for relief “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. at

555. Although a complaint need not contain detailed factual allegations, its “[f]actual allegations

must be enough to raise a right to relief above the speculative level . . . on the assumption that all

the allegations in the complaint are true.” Id. (citation omitted). The court is “not bound to

accept as true a legal conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S.

265, 286 (1986).

          The Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009), further explains the

“plausibility” requirement, stating that “[a] claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. at 678. Furthermore, “[t]he plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (quoting Twombly, 550 U.S. at 556). This determination is a “context-specific

task that requires the reviewing court to draw on its judicial experience and common sense.” Id.

at 679.

                                       III. Law and Analysis

          As an initial matter, Plaintiff identifies only one legal claim in the Complaint (ECF No.

1), which is the denial of due process in connection with the jail’s lack of LexisNexis computers.

Based on his allegations, it is possible he also is attempting to assert claims for denial of freedom


                                                   3
(4:18CV1143)

of religion under the First Amendment, and cruel and unusual punishment under the Fourteenth

Amendment.

       A. First Amendment -Freedom of Religion

       To establish a § 1983 claim based on the First Amendment, Plaintiff must allege facts

suggesting that the government burdened the practice of his religion by preventing him from

engaging in conduct mandated by his faith, without any justification reasonably related to a

legitimate penological interest. Turner v. Safley, 482 U.S. 78, 89 (1987); Harbin-Bey v. Rutter,

420 F.3d 571, 578 (6th Cir. 2005). “[P]rison administrators must provide an adequate diet

without violating the inmate’s religious dietary restrictions.” Colvin v. Caruso, 605 F.3d 282,

290 (6th Cir. 2010) (quoting Alexander v. Carrick, 31 Fed.Appx. 176, 179 (6th Cir. 2002) (per

curiam)). For inmates, this is essentially a constitutional right not to eat food items prohibited by

her religion. Alexander, 31 Fed.Appx. at 179. It does not mean that the prisoner is guaranteed of

being served food items that she likes to eat. Davis v. Heyns, No. 17-1268, 2017 WL 8231366,

at *3-4 (6th Cir. Oct. 16, 2017). For example, vegan and vegetarian meals are not prohibited by

Halal standards and do not violate the First Amendment even if the inmate prefers to eat Halal

meat with his diet. Id. Plaintiff states that his meals do not meet the definition of Halal;

however, he offers no explanation of how or why he believes this to be the case. He states only

that he was not served hot meals and his meals did not contain meat or fish. Plaintiff has not

alleged that either of these is required by Halal standards. The Court concludes he failed to

allege sufficient facts to plausibly suggest Defendants violated his First Amendment rights.

       B. Fourteenth Amendment - Law Library


                                                  4
(4:18CV1143)

        Next, Plaintiff contends the jail does not offer online research tools like LexisNexis nor

does it provide sufficient federal materials pertinent to his defense. He contends this could result

in a denial of due process. Plaintiff is represented by counsel. The Fourteenth Amendment is

satisfied if a pretrial detainee, like Plaintiff, has the assistance of an attorney during the course of

his criminal trial. United States v. Smith, 907 F.2d 42, 44 (6th Cir. 1990). There is no specific

allegation in the Complaint (ECF No. 1) suggesting Plaintiff was denied due process during his

criminal proceedings.

        C. Fourteenth Amendment - Cruel and Unusual Punishment

        “The Eighth Amendment prohibition on cruel and unusual punishment protects prisoners

from the ‘unnecessary and wanton infliction of pain.’” Barker v. Goodrich, 649 F.3d 428, 434

(6th Cir. 2011) (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)). Pretrial detainee claims

arise under the Due Process Clause of the Fourteenth Amendment, City of Revere v. Mass. Gen.

Hosp., 463 U.S. 239, 244 (1983); however, they are analyzed under the same rubric as Eighth

Amendment claims brought by prisoners. See Roberts v. City of Troy, 773 F.2d 720, 723 (6th

Cir. 1985) (citing Bell v. Wolfish, 441 U.S. 520, 545 (1979)).

        The Supreme Court in Wilson v. Seiter, 501 U.S. 294, 298 (1991), set forth a framework

for courts to use when deciding whether certain conditions of confinement constitute cruel and

unusual punishment prohibited by the Eighth Amendment. A plaintiff must first plead facts

which, if true, establish that a sufficiently serious deprivation has occurred. Id. Seriousness is

measured in response to “contemporary standards of decency.” Hudson v. McMillian, 503 U.S.

1, 8 (1992). Routine discomforts of prison life do not suffice. Id. Only deliberate indifference


                                                   5
(4:18CV1143)

to serious medical needs or extreme deprivations regarding the conditions of confinement will

implicate the protections of the Eighth Amendment. Id. at 9. A plaintiff must also establish a

subjective element by showing the prison officials acted with a sufficiently culpable state of

mind. Id. Deliberate indifference is characterized by obduracy or wantonness, not inadvertence

or good faith error. Whitley, 475 U.S. at 319. Liability cannot be predicated solely on

negligence. Id. A prison official violates the Eighth Amendment only when both the objective

and subjective requirements are met. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

         Inmates have a clearly established right to a nutritionally adequate diet. See Colvin, 605

F.3d at 290; Cunningham v. Jones, 567 F.2d 653, 656-59 (6th Cir. 1977). This requirement has

not been translated to require a certain number of calories to be provided in that diet.

Nevertheless, taking Plaintiff’s allegations as true for purposes of this review, providing a total

daily caloric intake of less than 1,100 could be an objectively serious condition. See Welch v.

Spaulding, 627 Fed.Appx. 479, 482 (6th Cir. 2015) (inmate receiving 1,300 calories per day may

state a claim for relief).

        Plaintiff, however, must also satisfy the subjective element by alleging sufficient facts to

suggest Defendants were deliberately indifferent to his serious needs. Deliberate indifference

“entails something more than mere negligence.” Farmer, 511 U.S. at 835. An official acts with

deliberate indifference when he acts with “criminal recklessness,” a state of mind that requires

that the official act with conscious disregard of a substantial risk of serious harm. Id. at 837.

This standard is met if “the official knows of and disregards an excessive risk to inmate health or

safety; the official must both be aware of facts from which the inference could be drawn that a


                                                  6
(4:18CV1143)

substantial risk of serious harm exists, and he must also draw the inference.” Id. Plaintiff does

not allege facts to suggest that either the Mahoning County Sheriff or the Mahoning County

Commissioners were actually aware of the number of calories served in the Halal meals. Absent

allegations suggesting these Defendants were personally aware of the situation and acted with

conscious disregard of the substantial risk of harm it posed to inmates like Plaintiff, he fails to

satisfy the subjective element of this cause of action.

         Finally, to the extent Plaintiff intended to assert some other claim not otherwise

addressed here, he failed to do so. Principles requiring generous construction of pro se pleadings

are not without limits. See Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); Beaudett v. City

of Hampton, 775 F.2d 1274, 1277 (4th Cir. 1985). A complaint must contain either direct or

inferential allegations respecting all the material elements of some viable legal theory to satisfy

federal notice pleading requirements. See Schied v. Fanny Farmer Candy Shops, Inc., 859 F.2d

434, 437 (6th Cir. 1988). District courts are not required to conjure up questions never squarely

presented to them or to explore exhaustively all potential claims a pro se plaintiff may be

asserting given the factual allegations of her complaint. Beaudette, 775 F.2d at 1278. To do so

would “transform the district court from its legitimate advisory role to the improper role of an

advocate seeking out the strongest arguments and most successful strategies for a party.” Id.

Moreover, it places an unfair burden on the defendants to speculate on the potential claims that

plaintiff may be raising against them and the defenses they might assert in response to each of

these possible causes of action. See Wells, 891 F.2d at 594. Even liberally construed, the




                                                  7
(4:18CV1143)

Complaint (ECF No. 1) does not sufficiently identify another federal constitutional claim or

claims which Plaintiff intends to assert in this action.

                                          IV. Conclusion

       Accordingly, this action is dismissed pursuant to 28 U.S.C. § 1915(e). The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken

in good faith.



       IT IS SO ORDERED.


 October 9, 2018                                 /s/ Benita Y. Pearson
Date                                           Benita Y. Pearson
                                               United States District Judge




                                                  8
